Case: 20-40378      Document: 00515940161         Page: 1     Date Filed: 07/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 15, 2021
                                  No. 20-40378                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Katry L. Penny,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:19-CR-31-1


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Katry L. Penny
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Penny has filed a motion for an extension of time to file


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40378     Document: 00515940161          Page: 2   Date Filed: 07/15/2021




                                   No. 20-40378


   a response. We have reviewed counsel’s brief and the relevant portions of
   the record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, Penny’s motion for an extension of time
   is DENIED, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2